 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7
     JOSHUA LEE REDDING,
 8
                                    Plaintiff,              Case No. 2:18-cv-01536-BJR
 9
            v.                                              ORDER DENYING MOTION
10                                                          REGARDING SPOILATION OF
     SNOHOMISH COUNTY JAIL, et al.,                         EVIDENCE
11
                                    Defendants.
12
            Plaintiff moves the Court to sanction defendant for spoiliation of evidence. Dkt. 37 He
13
     also asks the Court what his options are regarding spoliation, and if he should file a new
14
     complaint under the Fourteenth Amendment. Id. In this case, the sole allegation remaining in the
15
     case is whether defendant Griffith used excessive force against plaintiff. Plaintiff contends the
16
     alleged incident was captured on a jail video tape and that defendant should be sanctioned for
17
     spoliation of this evidence.
18
            The record shows there was no spoliation. Defendant’s counsel submitted a declaration
19
     establishing no video tape of the alleged incident exists because jail security tapes are preserved
20
     for only 60 days afterwhich the tapes are routinely overwritten and erased. Dkts. 29, 30,and 31.
21
     In this case, plaintiff alleges defendant used excessive force in August 2018. The Court
22
     dismissed most of plaintiff’s claims and ordered service on defendant Griffith on January 18,
23
     2019. Dkt. 7. Hence by the time defendant learned about this law suit, the jail security tape was

     ORDER DENYING MOTION REGARDING SPOILATION OF
     EVIDENCE- 1
 1 already over written and erased. Defendant’s counse also indicates “at no time has plaintiff

 2 requested the video during discovery.” Dkt. 29 at 4. Under these circumstances the court finds

 3 neither defendant nor his lawyer destroyed the video tape knowing that it was relevant to this

 4 case; the tape was already destroyed before defendant knew he was being sued in this case. The

 5 Court thus concludes that is would be inappropriate to sanction defendant or defense counsel and

 6 ORDERS:

 7         (1)     The motion for sanction, Dkt. 37, is DENIED.

 8         (2)     The Clerk shall provide a copy of this Order to plaintiff.

 9       DATED this 1st day of October, 2019.

10

11

12
                                                                 A
                                                         BRIAN A. TSUCHIDA
                                                         Chief United States Magistrate Judge
13

14

15

16

17

18

19

20

21

22

23


     ORDER DENYING MOTION REGARDING SPOILATION OF
     EVIDENCE- 2
